— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered November 29, 1984, convicting him of murder in the second degree, manslaughter in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In the instant case, the former girlfriend of the codefendant testified that the defendant had admitted to her his own participation in the murder of the decedent. Furthermore, it was also established at trial that the defendant’s fingerprints were found at the crime scene shortly after the commission of the crime. Viewing that evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Furthermore, any objection raised by the defendant in regard to the admission of a statement made by his codefendant which inculpated the defendant in the crime was obviated when the codefendant went on to testify (see, People v Griffin, 48 NY2d 998).
The court acted properly in not dismissing the conviction of burglary in the first degree as a lesser included offense of murder in the second degree under the theory of felony murder (see, People v Berzups, 63 AD2d 718). We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Mollen, P. J., Lawrence, Eiber and Spatt, JJ., concur.